After a jury trial, the defendant, William Rocha, was convicted of operating a motor vehicle with a suspended license, G. L. c. 90, § 23.2 The sole issue presented on appeal is whether the defendant's right to confront the witnesses against him was violated where the only evidence admitted at trial proving that the defendant had notice that his license was suspended consisted of a registry of motor vehicles certificate showing the dates on which the certificate was created by the registry and on which it was received by the United States Postal Service. In Commonwealth v. McEvoy, 93 Mass. App. Ct. 308, 311-317 (2018), decided after the oral argument in this case, this court held that the defendant's confrontation rights were not violated where the Commonwealth relied solely on the same type of registry certificate as the one in the case before us to prove that the defendant received notice that his license was suspended. For the reasons stated in McEvoy, supra, the defendant is not entitled to relief from his conviction for operating a motor vehicle with a suspended license.
Judgment affirmed.

The defendant was found not guilty of operating a motor vehicle under the influence of liquor, G. L. c. 90, § 24(1)(a )(1).